DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: An adaptive method for measuring movements, characterized in that the method comprises the following steps:
mounting a transducer on an object,
providing separate sources of a uniquely coded signal or groups of sources of a uniquely coded signal, wherein uniqueness of coding is achieved due to the number of sources of a uniquely coded signal or groups of sources of a uniquely coded signal and different distances therebetween, wherein each source of a uniquely coded signal or each group of sources of a uniquely coded signal is coded uniquely relative to another source of a uniquely coded signal or another group of sources of a uniquely coded signal,
arranging the separate sources of a uniquely coded signal or groups of sources of a uniquely coded signal along an object's motion path provided that the distance between any two successively installed separate sources of a uniquely coded signal or between any two formed groups of sources of a uniquely coded signal does not exceed the transducer measurement range,

receiving an output signal indicating the position of separate sources of a uniquely coded signal or groups of sources of a uniquely coded signal from the transducer by the processing equipment, and
determining the object position by the processing equipment.

Response to Arguments
Applicant’s arguments, filed 6/24/2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn.  Applicant has amended the specification to address the objections raised and the examiner has determined the amendments to the specification to be sufficient.

Applicant’s arguments, filed 6/24/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant has stated that the drawings have been deleted to address and overcome the objections raised.  Examiner acknowledges the removal of the drawings and notes that no issues of new subject matter is raised by said deletion since it does not change the understanding of the claimed invention.

Applicant’s arguments, filed 6/24/2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection under USC 112(b) of claims 1-9 has been withdrawn.  Applicant’s amendments have addressed the outstanding issues of the claims brought forth in the previous 112(b) rejection, and examiner accepts that the amendments are sufficient and provide further clarification to define the claimed subject matter.



Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the closest available prior art White et al. (US 8712690), Villadangos et al. (Improvement of Cover Area in Ultrasonic Local Position System Using Cylindrical PVDF Transducer, 2007), Ghose et al. (US 2015/0039226), and Coronel et al. (US 2009/0286548), either singularly or in combination, fails to anticipate or render obvious an adaptive method for measuring movements, characterized in that the method comprises the following steps:

providing separate sources of a uniquely coded signal or groups of sources of a uniquely coded signal, wherein uniqueness of coding is achieved due to the number of sources of a uniquely coded signal or groups of sources of a uniquely coded signal and different distances therebetween, wherein each source of a uniquely coded signal or each group of sources of a uniquely coded signal is coded uniquely relative to another source of a uniquely coded signal or another group of sources of a uniquely coded signal,
arranging the separate sources of a uniquely coded signal or groups of sources of a uniquely coded signal along an object's motion path provided that the distance between any two successively installed separate sources of a uniquely coded signal or between any two formed groups of sources of a uniquely coded signal does not exceed the transducer measurement range,
directing the uniquely coded signal on the moving object having the transducer,
receiving the output signal indicating the position of separate sources of a uniquely coded signal or groups of sources of a uniquely coded signal from the transducer by the processing equipment, and
determining the object position by the processing equipment” in combination with every other claim limitation as claimed and defined by the applicant. (see underlined for emphasis)
In particular, the prior art teaches a means for establishing uniquely coded signals associated with each separate source using individual and distinct RFID signals.  However, the prior art fails to particularly disclose or teach establishing uniqueness of coding based on the number of sources of a uniquely coded signal or groups of sources of a uniquely coded signal and different distances therebetween, and that codes each source of a uniquely coded signal or each group of sources of a uniquely coded signal uniquely relative to another source of a uniquely coded signal or another group of sources of a uniquely coded signal.  The claimed invention sets forth a particular technique for 

 Claims 2-9 are allowed for the same reasons explained above with regards to claim 1 since claims 2-9 are dependent upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ghose et al. (US 2015/0039226) discloses an indoor positioning system and method of localizing a person/object in an indoor environment by identifying the orientation and direction of a person/object to provide a true location of the person/object without navigation errors. The system comprises magnets disposed on a doorway to create a unique magnetic field; a wireless communication unit comprising a magnetometer sensor to sense perturbations in each of the unique magnetic fields in the event that the person/object with the wireless communication unit passes through the doorway, and generate corresponding signals; a processor receiving the signals and extracting data from the same; and a backend server wirelessly communicating with the wireless communication unit, the backend server processing the data sample received from the wireless communication unit to identify the opening and the wireless communication unit to localize the person/object.

Coronel et al. (US 2009/0286548) discloses techniques for estimating location using a multi-antenna radio receiver. In one aspect, an exemplary apparatus is provided for estimating location of an object by monitoring radio packets. The packets are periodically transmitted by a plurality of radio beacons deployed at known positions over a location estimation area. The packets include (i) an identifier unique to a given one of the beacons and (ii) a unique sequence number.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE E STIFTER JR whose telephone number is (571)270-7198. The examiner can normally be reached Monday-Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M. VAZQUEZ can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERENCE E STIFTER JR/               Examiner, Art Unit 2865            

/ARLEEN M VAZQUEZ/               Supervisory Patent Examiner, Art Unit 2865
12/21/221